355 F.2d 934
REYNOLDS METALS COMPANY, Appellant,v.William H. STONE, Appellee.
No. 22466.
United States Court of Appeals Fifth Circuit.
February 17, 1966.

Appeal from the United States District Court for the Southern District of Texas; Reynaldo G. Garza, Judge.
Lewright, Dyer & Redford, Corpus Christi, Tex., James McCollum Burnett, Corpus Christi, Tex., of counsel, for appellant.
William R. Edwards, James De Anda, Corpus Christi, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,* Circuit Judges.
PER CURIAM.


1
In this case, where Federal jurisdiction is dependent solely upon diversity, we find ourselves in agreement with the result reached by the district court. Stone v. Reynolds Metal Company, D.C.S.D. Texas, 1964, 233 F. Supp. 440. The judgment of the district court is


2
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation